Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive.
Applicants remarks: The applicant argued on pages 6-7 of the applications remarks that:
“The Office admits Thebeau does not disclose a plurality of software-based simulated modems, then claims Williams does (see FIG. 2, controllers 115a-f). Moreover, the Office compares the backend computer 210 to the datacenter recited in the claims.

Thebeau describes a cloud server based control for a conveyance device, where a cloud server receives data configured to control at least the dispatching operation, and distributing by the server the data to a controller associated with the conveyance device, [0003]. The controller may communicate with the cloud server over one or more connections, channels, or links, [0020]. Metrics may be analyzed by a backend computer 210, [0024], where functionality may also be developed and then deployed to the cloud server, [0026].

The Office considers the backend computer 210 to correspond to the datacenter recited in the claims. However, the backend computer 210, is not analogous to the datacenter recited in claim 1 because its function and communication purpose is completely different.”

Examiners response: The examiner maintains that the claimed limitations interpreted within its broadest reasonable understanding is taught by the cited art. The rejection equates the claimed “datacenter” to the backend computer 210 in Thebeau. The limitations of the claims do not claims do not define any functionality or purpose different than that of the backend computer 210 described in Thebeau. The claim only states  that the datacenter is remotely located from elevator systems (which is not given patentable weight because the limitation is within the preamble, although Thebeau shows in fig 2 that the computer 210 interpreted as the datacenter is remote from the elevator system 202), and communication between the datacenter and server (Thebeau shows communication between Cloud Server and computer 210). If the applicant wishes to distinguish between the datacenter described in the applicant’s specification, and the computer 210 in Thebeau, the examiner suggests including details about the datacenter that would distinguish it from the computer 210 described in Thebeau.
Applicants remarks: The applicant argued on pages 6-7 of the applications remarks that:
“Claim 1 recites the communication system as between the elevator systems 22 and the datacenter 24, where a server 34 acts to connect these features. In FIG. 2 of Thebeau, it is clearly shown that the server 206 is where the actions happen, and this can be accessed by the backend computer. The datacenter of claim 1 in therefore not disclosed in Thebeau. Even further, a server being configured to send and receive the communications between the datacenter and the software- based cloud communication platform is not disclosed.”
Examiner response: The examiner maintains that the claimed limitations interpreted within its broadest reasonable understanding is taught by the cited art. In particular, the datacenter is equated to the computer 210 as described in section “b.” above. Also, fig 2 shows the Cloud server connecting the computer 210 interpreted as datacenter, to the elevator system 202, which addresses “the communication system as between the elevator systems 22 and the datacenter 24, where a server 34 acts to connect these features”.
Applicants remarks: The applicant argued on pages 6-7 of the applicants Arguments that:
“In addition, Applicant contends that although a communication is described in Thebeau (paragraph [0020]), there is no suggestion that this would involve a modem, and _ the implementation of a modem would require an extra step while the data is converted from a digital format to another type of signal, and back again. In fact, communications using methods like Wi- Fi and Ethernet were designed to not need a modem of any sort. Therefore, such an implementation cannot be deemed to be obvious because there is not motivation to do so without the benefit of hindsight.”
Examiners response: The examiner maintains that the claimed limitations interpreted within the broadest reasonable interpretation is taught by the cited art. Contrary to the applicants remarks, Thebeau does suggest a form of modem, as controllers are already used within the elevator system 202 of Thebeau. Williams is introduced to show that controllers can be included on the server side. The rejection of claim 1 provides the motivation to optimize an elevator car being sent to serve an elevator call ([0003] of Williams. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thebeau et al. (US 2016/0107861), hereinafter referred to as Thebeau in view of Williams (US 2020/0039783).
Regarding claim 1, Thebeau teaches:
 	An elevator data communication system configured to communicate between a plurality of elevator systems and a datacenter remotely located from the plurality of elevator systems (Figure 2 and related description, [0016], shows elevator systems 202 and datacenter 210), the elevator data communication system comprising:
a software-based cloud communication platform configured to receive and send communications to the plurality of elevator systems (Figure 2 and [0020]-[0021] shows cloud 206 and communicating to elevator group 202); and
a server remotely located from the plurality of elevator systems (Fig 2, see cloud server remote from elevator groups 202) and configured to send and receive the communications between the datacenter and the software-based cloud communication platform (Fig 2 shows cloud 206 and cloud server communicating with datacenter 210), 
Thebeau does not specifically disclose the server including a plurality of software-based simulated modems each assigned to a respective one of the plurality of elevator systems.
Williams teaches the server including a plurality of software-based modems each assigned to a respective one of the plurality of elevator systems (Fig 2, notice controllers 115a-f assigned to each elevator system, where the controller are equivalent to the claimed modems; and [0040] shows that the controllers can be combined and are cloud based, where combining these controllers can be considered a server, although the top components of fig 2 can be considered a larger server, which include the redirector; [0032] shows controllers are located in control room in the cloud and are remote; [0040] shows that controllers are software based, “software based” is not clear, since the controllers and redirectors are all controller by software; [0047] also shows computer program code).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the cloud communication of Thebeau, to include the controller within the cloud as taught by Williams, since stated in [0003] that such a modification would optimize an elevator car being sent to serve the elevator call.

Regarding claim 3, 17, The combined teachings and specifically Thebeau discloses:
wherein the software-based cloud communication platform is a voice over internet protocol provider ([0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications).

Regarding claim 4, The combined teachings and specifically Thebeau discloses:
wherein the voice over internet protocol provider communicates with the plurality of elevator systems via a public switched telephone network ([0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications).

Regarding claim 5, The combined teachings and particularly Thebeau teaches:
wherein the server is located at the datacenter (Fig 2 206 shows Cloud server, which contains various data functions including diagnostics and reports; This cloud server could be considered a data center; Also, you can flexibly design the setup location of the server without any inventive effort).

Regarding claim 10, 16, The combined teachings and particularly Thebeau discloses:
wherein the wireless communications include operation data, and the server includes a non- transitory storage medium for storing a database that includes the operation data ([0024] shows operational metrics being collected at cloud server and [0041] shows computer readable medium).

Regarding claim 11, The combined teachings and particularly Thebeau discloses:
wherein the server applies an application service that receives the operation data from the plurality of software-based simulated modems and transfers to the database ([0021], the functions of the controllers (modems) is moved to the cloud server 206, so all of the operational functions, diagnostic functions, which would include data, would be now stored in the cloud server).

Regarding claim 12, The combined teachings and particularly Thebeau discloses:
wherein the software-based cloud communication platform communicates with the server via the Internet ([0020] shows communicating with the cloud platform and server 206 via the Internet 208).

Regarding claim 13, The combined teachings and particularly Thebeau discloses:
wherein the software-based cloud communication platform communicates with the server via a cellular connection ([0020] and fig 2 shows cellular connection).

Regarding claim 14, Thebeau discloses:
 A method of communication between a plurality of elevator systems and a datacenter remotely located from the plurality of elevator systems (Fig 2, notice cloud server communicating with elevator systems 202), the method comprising:
transferring communications between a software-based cloud communication platform and the plurality of elevator systems via a public switched telephone network (Fig 2 shows transferring data between cloud server and elevator systems 202, and [0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications) ; and
transferring the communications via the internet and between the software- based cloud communication platform and server located at the datacenter  ([0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications).
Thebeau does not specifically teach a plurality of software-based simulated modems executed by a server.
Williams discloses a plurality of software-based simulated modems executed by a server (Fig 2, notice controllers 115a-f assigned to each elevator system where the controllers are equivalent to eh claimed modems; and [0040] shows that the controllers can be combined and are cloud based, where combining these controllers can be considered a server, although the top components of fig 2 can be considered a larger server, which include the redirector; [0032] shows controllers are located in control room in the cloud and are remote; [0040] shows that controllers are software based, “software based” is not clear, since the controllers and redirectors are all controller by software; [0047] also shows computer program code).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the cloud communication of Thebeau, to include the controller within the cloud as taught by Williams, since stated in [0003] that such a modification would optimize an elevator car being sent to serve the elevator call.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Thebeau et al. (US 2016/0107861), hereinafter referred to as Thebeau in view of Williams (US 2020/0039783) in further view of Richmond (US 2017/0228950).
Regarding claim 2, The combined teachings do not specifically teach wherein the plurality of software-based simulated modems are configured to simulate a plurality of analog modems.
Richmond teaches wherein the plurality of software-based simulated modems are configured to simulate a plurality of analog modems ([0011] many computer manufacturers no longer install hardware modems on general purpose computers, and instead use software that simulates modems).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Richmond, since stated in [0011] of Richmond, that such a modification would provide faster more reliable data connections.

Claims 6-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thebeau et al. (US 2016/0107861), hereinafter referred to as Thebeau in view of Williams (US 2020/0039783) in further view of Chen (US 2020/0236531)
Regarding claim 6, 15, The combined teachings does not specifically teach wherein each software-based simulated modem is configured with a VoIP phone number.
Chen teaches wherein each software-based simulated modem is configured with a VoIP phone number ([0049] shows “ the modem device identification may be a VOIP (Voice Over Internet Protocol) account number”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Chen, since such a modification would ensure that the message is received in time.

Regarding claim 7, The combined teachings discloses the modems being assigned to a respective one of the elevator system (See rejection of claim 1).
The combined teaching do not specifically teach wherein each VoIP phone number is configure to connect with the software-based cloud communication platform.
Chen teaches wherein each VoIP phone number is configure to connect with the software-based cloud communication platform (See fig 1, modem on platform and rejection of claim 6 describes VOIP phone number).
	The motivation is the same as provided in the rejection of claim 6.

Regarding claim 8, The combined teachings discloses wherein the software-based cloud communication platform is a VoIP provider (Thebeau: [0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications; It discloses that software-based cloud communication platform is a voice provider over internet protocol; Also see Chen, [0048] shows modem forwarding call over VOIP).
	The motivation is the same as provided in the rejection of claim 6.

Regarding claim 9, The combined teachings discloses wherein the server is configured to call each elevator system of the plurality of elevator systems utilizing a respective one of the plurality of software-based simulated modems (Thebeau: [0019]-[0020] shows Cloud server taking over controller functionality to communicate with the elevator system; and Williams shows redirector and controllers communicating with and controlling the elevator systems) and the associated VoIP phone number (See rejection of claim 6 which discusses VOIP phone number).
	The motivation is the same as provided in the rejection of claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411